Until the Ohio Supreme Court decides the issue, I do not feel that we should determine what is the best procedure for dealing with the alleged failures in receiving notices of final judgments as are now required by the cases of Moldovan andAtkinson. We may be giving some bad advice. The advice, if it must be given, should be to file a Civ.R. 60(B) motion as well as a notice of appeal when one obtains actual knowledge of the judgment.
Both Moldovan and Atkinson dealt with situations where a late notice of appeal was filed upon discovery of the judgment. This procedure was not disavowed by the Supreme Court in its decisions! I think we ought to leave both procedures open until the issue is decided. The appellant could file his motion in the trial court under Civ.R. 60(B); and, in the court of appeals, he could file a late, "out of rule" notice of appeal. Problems arise under the former procedure as to the standard of review by this court as well upon appeal as to the amount of, and burden of, proof required in the trial court under a Civ.R. 60(B) motion. Under the latter procedure, the burden is on the movant to file a motion to dismiss the late notice of appeal. The problems under this procedure arise from having the appellate court factually determine whether service was had, and if not, was the appeal commenced within "rule" after actual notice. Under this latter procedure, we could again utilize the inherent power of the courts of appeals in remanding the matter to the trial court for the factual determinations of whether there was a failure to provide the notice required by both Moldovan and Atkinson.
This court has previously recognized the inherent power of the court in Majnaric v. Majnaric (1976), 46 Ohio App.2d 157, 75 O.O.2d 250, 347 N.E.2d 552. The Supreme Court likewise has never resolved the issue as to which procedure is correct when the court is faced with both a Civ.R. 60(B) motion pending in the lower court and a "timely" filed notice of appeal in the court of appeals.
In Gaeta v. Cleveland (1988), 39 Ohio St.3d 338,530 N.E.2d 1316, it appears, from the dissenting opinion, that the Supreme Court has approved a Civ.R. 60(B) procedure to determine whether notice was received. The court has never expressly ruled as to the effect of actual notice: Does it trigger the filing of the notice of appeal, or is actual notice merely a factual determination in the issue of whether the Civ.R. 60(B) motion is timely filed? On the other hand, maybe the court is telling us that knowledge of the judgment obtained by any means other than actual service by the clerk is not sufficient to trigger either time constraint. *Page 594